DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This is the first office action on the merits and is responsive to the papers filed on 8/21/2020.  Claims 1-20 are currently pending.

Information Disclosure Statement
2.	The Information Disclosure Statement (IDS) submitted on 8/21/2020, 1/18/2022, 2/11/2022, and 6/17/2022 have been considered by the examiner.
	
Drawings
3.	The drawings that were filed on 8/21/2020 have been considered by the examiner.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Any claim not specifically mentioned has been included based on its dependency.
5.	Claim 1 recites the limitation "at least one vehicle kinematic state" in Lines 15-16 and 17.  There is insufficient antecedent basis for this limitation in the claim. More specifically, it is unclear if the provided kinematic state is the same as the state vector that comprises a kinematic state. The claim is being interpreted that the at least one kinematic state of the state vector is provided to the flight crew. Claims 8 and 14 have the same limitations as Claim 1 except for their dependencies and are rejected for the same reasoning.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Subject Matter Eligibility Analysis of Claim 1 (see MPEP §2106.03):
As a method, the claim is directed to a statutory category (Step 1).
Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to determining measurement characteristics and determining if the measurement characteristics of a vehicle between a travel way line are erroneous.  This limitation akin to a mental process as a human mind can determine measurement characteristics and evaluate the determination. For example, a human can observe a travel way line from a cockpit of a vehicle, and can determine an angle and distance the vehicle is from the travel way line.  The human can evaluate the determined measurements to estimate where the vehicle is located on the roadway/taxiway (Step 2A, Prong 1).
The applicant does not recite additional elements that integrate the judicial exception into a practical application.  The applicant has recited a claim in which determines measurement characteristics to updating the kinematic state of the vehicle (Step 2A, Prong 2).
The claim does not provide an inventive concept and the claim recites no additional elements.  Accordingly, the lack of additional elements do not integrate the abstract idea into a practical application because there are no meaningful limits imposed on practicing the abstract idea (see MPEP §2106.05(I)(a)) (Step 2B).
In conclusion, Claim 1 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C 101 as being patent ineligible.
7.	Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because while the claim states the program product “comprising a non-transitory processor readable medium,” the word non-transitory does not modify the computer product.  Therefore, the BRI of the computer product includes signals.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ganguli (US 8560149 B1) in view of Marty (US 20080177427 A1).
12.	Regarding Claim 1, Ganguli teaches a method of determining at least one state variable of a vehicle by a travel way, comprising (Ganguli [Column 4, Lines 64-67; Column 5, Lines 1-3] and [Column 5, Lines 34-39] "The pilot will then activate the runway start point sensor 150 to perform output filtering and fault detection of the INS 120 by INS Output Filter and Fault Detector 114 of FIG. 1. This pilot action accomplishes two tasks. First, it informs the takeoff assistance processor 110 that aircraft 250 is presently located at the coordinates for P.sub.CLB"  Also, "Centerline tracking estimator 310 further tracks any lateral displacement error in the position of aircraft 250 [determine state variable of vehicle] with respect to the virtual runway centerline 235 [by a travel way]. That is, as the aircraft 250 travels down the runway 230, centerline tracking estimator 310 determines how accurately the pilot is tracking the virtual runway centerline 235."): 
Initializing a statistical estimator with an initial state mean vector and an initial state covariance matrix (Ganguli: [Column 4, Lines 55-61] and [Column 9, Lines 5-7] "As illustrated in FIG. 2C, to calibrate inertial navigation system 120 and align the virtual runway centerline 235 with respect to the center of gravity of aircraft 250, a rough visual estimation is performed by having the pilot maneuver the aircraft 250 to a position on runway 230 that the pilot perceives as being the centerline point 231 for an actual runway centerline at the beginning of runway 230 [initialize statistical estimator with initial state mean vector]."  Also, "The Kalman filters 750 [statistical estimator] will each propagate the error states [state mean vectors] and their associated error covariance matrix throughout the taxi of the aircraft from the gate to the runway."); 
Receiving inertial navigation data (Ganguli: [Column 8, Lines 66-67; Column 9, Lines 1-2] "In one embodiment, Kalman filters 750 receive the raw data generated by the one or more inertial navigation systems 120 [receive inertial navigation data] and runway start point sensor 150 (for centerline estimation)."); 
Predicting, for a future time epoch, a state mean vector and a state covariance matrix for a state vector of the statistical estimator using the inertial navigation data (Ganguli [Column 5, Lines 15-23], [Column 5, Lines 48-52], and [Column 8, Lines 56-60; Column 9 Lines 5-10] "After the entry of the pilot estimated start point of the runway, the aircraft 250 begins to travel down the runway 230. Runway centerline estimator 210 provides a virtual centerline estimate signal output 220 from which, in one embodiment, cockpit display 170 illustrates a visual indication of the virtual runway centerline 235 from the viewpoint of the pilot. Determining the degree to which the aircraft 250 tracks the centerline 235 during a takeoff is described with respect to FIG. 3."  Also, "For example, referring to FIG. 4, in one embodiment centerline tracking estimator 310 estimates a look-ahead point 410. Look-ahead point 410 provides a projection of where aircraft 250 will be at a future point in time if the pilot's present control inputs are maintained."  Also, "In one or more embodiments, INS Output Filter and Fault Detector 770 may be used to filter navigation measurements from an on-board inertial navigation system 120 [using inertial navigation data], using an estimate of the runway start point by the pilot... The Kalman filters 750 will each propagate the error states [state mean vector] and their associated error covariance matrix [state covariance matrix] throughout the taxi of the aircraft from the gate to the runway. These error states can be estimated when the aircraft is stopped by processing a series of zero velocity measurements over several seconds and an optional position measurement [predicting for a future time]... In one embodiment, a main position solution used for guidance is determined from the average position solution of those determined by the Kalman filters 750."); 
Determining measurement statistics for (a) an angle between a longitudinal axis of the vehicle and a longitudinal axis of a travel way line, and (b) a shortest distance between a reference point on or in the vehicle and the longitudinal axis of the travel way line (Ganguli: [Column 10, Lines 48-52] and [Column 14, Lines 58-61] "The method proceeds to 820 with estimating a first lateral deviation between a center of gravity of an aircraft and the virtual runway centerline based on a current lateral displacement error and a current heading error, wherein the first lateral deviation is estimated at a takeoff point on the runway."  Also, "Example 8 includes the takeoff ground assist system of any of examples 1-7, wherein the centerline tracking estimator [determine measurement statistics] calculates the look-ahead point based on a combination of a lateral displacement error [distance between reference point on vehicle and longitudinal axis on travel way line] and a heading error [angle between longitudinal axis of vehicle ]." Note that a skilled practitioner would recognize that the heading error in the angle in the difference between the longitudinal axis of the vehicle and the longitudinal axis of the travel way.  Also note the error state includes the look ahead error state 340.); 
Determining whether any of the measurement statistics are erroneous (Ganguli: [Column 4, Lines 14-20] and [Column 5, Lines 10-20] "In one embodiment redundant (e.g. FMS 1 and FMS 2) or independent (e.g. FMS and Enhanced Ground Proximity Sensor) runway databases may be input and compared by the runway centerline estimator 210 to reduce the probability of corrupted or faulted runway information impacting the integrity of the virtual centerline estimate 220."  Also, "Performing the runway start point estimation action at P.sub.CLB permits INS Output Filter and Fault Detector 114 [determine whether measure statistics are erroneous] to clear those navigation errors just prior to takeoff, reducing the residual error contributions from the INS 120 during takeoff. After the entry of the pilot estimated start point of the runway, the aircraft 250 begins to travel down the runway 230. Runway centerline estimator 210 provides a virtual centerline estimate signal output 220 from which, in one embodiment, cockpit display 170 illustrates a visual indication of the virtual runway centerline 235 from the viewpoint of the pilot."); 
Upon determining that none of the measurement statistics are erroneous, then updating predicted statistics of the state vector using the determined measurement statistics of the angle and the shortest distance, wherein the state vector comprises at least one vehicle kinematic state; and providing at least one vehicle kinematic state to at least one of a flight crew and a vehicle system (As currently claimed, independent Claim 1 recites the limitation "upon determining that none of the measurement statistics are erroneous." The inclusion of the term "upon" followed by a condition (with two or more implicit or explicit) possibilities, creates an embodiment with optional language. Optional language within a claim creates more than one embodiment for substantive examination (e.g., Option A is claimed, Option B is not claimed, but still must exist due to logical extension and mutual exclusivity). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle.  Under BRI, the use of optional language obligates the examiner to interpret both the claimed/defined and unclaimed/undefined options to determine the broadest interpretation of the claim.  In Claim 1, only one of the options is explicitly defined (actions are taken upon “determining that none of the measurement statistics are erroneous”).  As a result, the examiner is obligated to interpret that nothing extraordinary occurs during the undefined option (e.g. measurement statistics are erroneous).  Accordingly, the undefined/implicit limitation is broader than the explicitly claimed optional language because the implicit limitation does not include an additional limiting action.  This will be the interpretation for Claim 1.).
Ganguli fails to explicitly teach receiving an image. 
However, in the same field of endeavor, Marty teaches receiving an image; and determining measurement statistics for (a) an angle between a longitudinal axis of the vehicle and a longitudinal axis of a travel way line, and (b) a shortest distance between a reference point on or in the vehicle and the longitudinal axis of the travel way line (Marty: [0010]-[0014] "For this purpose, the subject of the invention is a device for measuring dynamic parameters [determining measurement statistics] of an aircraft progressing over an airport zone, said aircraft being in the phase of rolling along a traffic lane, said traffic lane comprising ground markings and notably a center line, wherein it comprises: at least one means for acquiring images [receiving an image], means for measuring the deviation of said aircraft with respect to said center line on the basis of said acquired images [shortest distance between reference point on vehicle and longitudinal axis of travel way line], said means for measuring the deviation of said aircraft with respect to ground markings [travel way line] on the basis of said acquired images comprising: means for calculating the coordinates of a first straight line supporting the direction of the center line, means for calculating an angular deviation XTK [angle] between said first straight line [longitudinal axis of travel way line] and a second straight line supporting the direction of the current trajectory [between longitudinal axis of vehicle] of the aircraft and for calculating a lateral deviation XTE between the first and the second straight line.")
Ganguli and Marty are considered to be analogous to the claim invention because they are in the same field of aircraft positioning.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganguli to incorporate the teachings of Marty to receive an image and determine measure statistics because it provides the benefit of determining the position of an aircraft on the taxiway or runway without the use of an Instrument Landing System (ILS) or GPS. The positioning provides an additional benefit of increased pilot awareness to reduce collisions and increase the safety of the passengers and vehicle.
13.	Regarding Claim 2, Ganguli and Marty remains as applied above in Claim 1, and further, Ganguli teaches elements of the state mean vector comprise at least one of: a vehicle position in two or three dimensions, a vehicle heading, a vehicle roll, a vehicle pitch, and a vehicle velocity (Ganguli: [Column 5, Lines 39-47], [Column 5, Lines 59-67; Column 6, Lines 1-9], and [Column 14, Lines 58-61] "In one embodiment, this determination is made based on calculating a look-ahead point from the present lateral displacement error of aircraft 250, heading errors, and a pre-determined look-ahead distance. In one embodiment, centerline tracking estimator 310 further outputs a centerline tracking feedback signal (350) (or, a lateral steering command error signal) that may be used to assist the pilot in tracking the virtual runway centerline 235 as explained below."  Also, "The heading error 330 at the look ahead distance 332 as determined by centerline tracking estimator 310 (shown in FIG. 4 as xLA*.chi.(t)) represents a second error component affecting the tracking of the virtual runway centerline 235 by the center of gravity (CG) of aircraft 250 at time (t) which results from travel of aircraft 250 at a ground track angle .chi.(t) with respect to the virtual runway centerline 235, and velocity (shown as V(t)), and the distance to the look-ahead point (shown as xLA). A total lateral look-ahead error 340 can be calculated from yLAerr(t)=yCG(t)+xLA*sin(.chi.(t)), which for a small value of the angle .chi.(t) can be approximated by yLAerr(t)=yCG(t)+xLA*x(t)."  Also, "Example 8 includes the takeoff ground assist system of any of examples 1-7, wherein the centerline tracking estimator calculates the look-ahead point [state mean vector is position of vehicle] based on a combination of a lateral displacement error and a heading error.").  
14.	Regarding Claim 3, Ganguli and Marty remains as applied above in Claim 1, and further, Marty teaches detecting whether a travel way line is in the image; upon determining that a travel way line is in the image, then determining the measurement statistics (Marty: [0065]-[0067], [0068], and [0072]-[0077] "FIG. 1 represents an exemplary embodiment of the device according to the invention. The device according to the invention comprises: at least one means for acquiring images 101, means 102 for measuring the deviation of said aircraft with respect to said center line [travel way line] on the basis of said acquired images [detect travel way line in image]."  Also, "The acquisition means 101 can be a video camera or a LIDAR (a radar based on infrared techniques) or a radar, or an assembly of each of these elements. Said aircraft's deviation measurement means 102 consist, on the one hand, of means 201 for calculating the coordinates of a first straight line 301 supporting the direction of the center line and, on the other hand, of means 202 for calculating an angular deviation XTK and a lateral deviation XTE [determine measurement statistics] between said first straight line 301 and a second straight line 302 supporting the direction of the current trajectory of the aircraft."  Also, "Advantageously, the device according to the invention furthermore comprises means 103 for measuring speed and position of said aircraft on the basis of the acquired images. Said speed and position measuring means 103 comprise: means 203 for measuring the movement of said aircraft, means 204 for estimating the speed of said aircraft, means 205 for recognizing ground marking elements on the basis of the acquired images [determined travel way line is in image], means 206 for correlating the recognized ground marking elements with referenced elements E.sub.r in an airport database 108, means for consolidating the speed and position calculated with speed V.sub.e and position P.sub.e estimated by other measuring equipment 107. This equipment is the measuring equipment cited previously such as the ADIRS or the GPS. A consolidated speed V.sub.c and position P.sub.c are thus obtained."); 
And upon determining that a travel way line is not in the image, then predicting for another future time epoch the state mean vector and the state covariance matrix (As currently claimed, dependent Claim 3 recites the limitation "upon determining that a travel way line in in the image" and "upon determining that a travel way line is not in the image." The inclusion of the term "upon" followed by a condition (with two or more implicit or explicit) possibilities, creates an embodiment with optional language. Optional language within a claim creates more than one embodiment for substantive examination (e.g., Option A is claimed, Option B is claimed, but both options cannot occur simultaneously - mutual exclusivity). As such, the two mutually exclusive limitations that include the “upon” term becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both claimed options to determine the broadest interpretation of the claim. However, the broadest interpretation cannot include both mutually exclusive embodiments and only the broadest single embodiment is subject to examination.  Marty teaches the broadest limitation in [0065]-[0067], [0068], and [0072]-[0077] to determine the measurement statistics upon determining that a travel way line is in the image. The broader mutually exclusive limitation determines the measurement statistics because predicting another future time epoch for the state mean vector and state covariance matrix is used to then determine the measurement statistics, as claimed in Claim 3.  Therefore, just determining the measurement statistics is a broader limitation.  Additionally, Marty teaches the broadest mutually exclusive limitation because the reference determines the measurement statistics from the image with a taxiway/runway centerline.).  
15.	Regarding Claim 4, Ganguli and Marty remains as applied above in Claim 1, and further, Ganguli teaches receiving measurement statistics from other aiding data (Ganguli: [Column 4, Lines 14-20], [Column 4, Lines 64-67], and [Column 5, Lines 10-23] "In one embodiment redundant (e.g. FMS 1 and FMS 2) or independent (e.g. FMS and Enhanced Ground Proximity Sensor) runway databases [aiding data] may be input and compared by the runway centerline estimator 210 to reduce the probability of corrupted or faulted runway information impacting the integrity of the virtual centerline estimate 220."  Also, "The pilot will then activate the runway start point sensor 150 [receiving aiding data] to perform output filtering and fault detection of the INS 120 by INS Output Filter and Fault Detector 114 of FIG. 1."  Also, "Performing the runway start point estimation action at P.sub.CLB permits INS Output Filter and Fault Detector 114 to clear those navigation errors just prior to takeoff, reducing the residual error contributions [receiving measurement statistics to update the predicted statistics] from the INS 120 during takeoff. After the entry of the pilot estimated start point of the runway, the aircraft 250 begins to travel down the runway 230. Runway centerline estimator 210 provides a virtual centerline estimate signal output 220 from which, in one embodiment, cockpit display 170 illustrates a visual indication of the virtual runway centerline 235 from the viewpoint of the pilot. Determining the degree to which the aircraft 250 tracks the centerline 235 during a takeoff is described with respect to FIG. 3."), 
And wherein updating the predicted statistics of the state mean vector and the state covariance matrix comprises updating the predicted statistics of the state mean vector and the state covariance matrix using the determined measurement statistics of the angle and the shortest distance and the measurement statistics from other aiding data (Ganguli: [Column 5, Lines 48-52] and [Column 8, Lines 56-60; Column 9 Lines 5-10] "For example, referring to FIG. 4, in one embodiment centerline tracking estimator 310 estimates a look-ahead point 410. Look-ahead point 410 provides a projection of where aircraft 250 will be at a future point in time if the pilot's present control inputs are maintained."  Also, "In one or more embodiments, INS Output Filter and Fault Detector 770 may be used to filter navigation measurements from an on-board inertial navigation system 120 [using aiding data], using an estimate of the runway start point by the pilot [using aiding data]... The Kalman filters 750 will each propagate the error states [state mean vector] and their associated error covariance matrix [state covariance matrix] throughout the taxi of the aircraft from the gate to the runway. These error states can be estimated when the aircraft is stopped by processing a series of zero velocity measurements over several seconds and an optional position measurement [predicting for a future time]... In one embodiment, a main position solution used for guidance is determined from the average position solution of those determined by the Kalman filters 750."  Also, "Example 8 includes the takeoff ground assist system of any of examples 1-7, wherein the centerline tracking estimator [determine measurement statistics] calculates the look-ahead point based on a combination of a lateral displacement error [distance between reference point on vehicle and longitudinal axis on travel way line] and a heading error [angle between longitudinal axis of vehicle ].").  
16.	Regarding Claim 5, Ganguli and Marty remains as applied above in Claim 1, and further, Ganguli teaches after updating the predicted statistics, generating state mean vectors and covariance matrices of sub-solutions, wherein each state mean vector and covariance matrix for a sub- solution is generated with a statistical estimator using aiding data from all measurement clusters but one measurement cluster, wherein a measurement cluster comprises a set of one or more measurements from one or more aiding devices; determining whether differences of statistics of state vectors of a full solution and of each sub-solution are each within a statistical bound, wherein the statistical bound is determined using a covariance matrix of the full solution and a covariance matrix of a respective sub-solution, and wherein a full solution is obtained by performing statistical estimation using all measurement clusters (Ganguli: [Column 9, Lines 5-7 and 18-32] and [Column 13, Lines 65-67; Column 14, Lines 1-11] "The Kalman filters 750 will each propagate the error states [generating state mean vectors] and their associated error covariance matrix [generating covariance matrices] throughout the taxi of the aircraft from the gate to the runway... In one embodiment, a main position solution [full solution] used for guidance is determined from the average position solution of those determined by the Kalman filters 750. To assure integrity of the lateral position, in one embodiment, Fault Detection and Lateral Protection Level Estimator 752 compares a lateral component of the main solution to each of N sub-solutions (that is, from each of N Kalman Filters 750) [determine whether differences of statistics of state vectors of full solution and sub solutions are within statistical bound] in which the i.sup.th INS of INSs 120 is excluded [using aiding data from all by one measurement cluster] from the i.sup.th sub-solution. A fault is declared by Estimator 752 in the i.sup.th INS 120 if its sub-solution differs from the main solution by a certain threshold [statistical bound]. This threshold is computed from the expected variance of this solution difference based on the covariance matrices [statistical bound determined using covariance matrices of full and sub solutions] and from the allowable false alert rate. A lateral protection level is also computed that bounds the lateral error to a desired probability."  Also, "Example 3 includes the takeoff ground assist system of any of examples 1-2, wherein the one or more Kalman filters comprises N Kalman filters [statistical estimator], each associated with one of N on-board inertial navigation systems; each of the N Kalman filters is configured to determine a position solution; and the fault detection and lateral protection level estimator is configured to: determine a main position solution from the average position solution from the one or more Kalman filters [full solution obtained from statistical estimation]; compare a lateral component of the main solution to each of N sub-solutions in which the ith on-board inertial navigation system is excluded from the ith sub-solution; and declaring a fault in the ith inertial navigation system if the ith sub-solution differs from the main solution by more than a selected threshold." Note that a skilled practitioner would recognize that for the lateral component of the main solution and sub-solutions to determine a difference threshold based on the covariance matrices, a state mean vector and covariance matrix of the sub solution would have to be generated.).
And upon determining that at least one difference is not within a corresponding statistical bound, then performing at least one of: (a) notifying, at least one of vehicle crew and at least one vehicle system, that there is an error in generated at least one vehicle kinematic state and (b) providing at least one vehicle kinematic state, to at least one of vehicle crew and at least one vehicle system, generated by a statistical estimator excluding aiding data from at least one aiding device whose measurements were determined to be faulty (As currently claimed, dependent Claim 5 recites the limitation "upon determining that at least one difference is not within a corresponding statistical bound." The inclusion of the term "upon" followed by a condition (with two or more implicit or explicit) possibilities, creates an embodiment with optional language. Optional language within a claim creates more than one embodiment for substantive examination (e.g., Option A is claimed, Option B is not claimed, but still must exist due to logical extension and mutual exclusivity). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle.  Under BRI, the use of optional language obligates the examiner to interpret both the claimed/defined and unclaimed/undefined options to determine the broadest interpretation of the claim.  In Claim 5, only one of the options is explicitly defined (actions are taken upon “determining that at least one difference is not within a corresponding statistical bound”).  As a result, the examiner is obligated to interpret that nothing extraordinary occurs during the undefined option (e.g. difference is within a statistical bound).  Accordingly, the undefined/implicit limitation is broader than the explicitly claimed optional language because the implicit limitation does not include an additional limiting action.  This will be the interpretation for Claim 5.).  
17.	Regarding Claim 6, Ganguli and Marty remains as applied above in Claim 1, and further, Marty teaches capturing the image (Marty: [0009] and [0068] "The invention is aimed at alleviating the locating problems cited above by proposing a device and a method, based on the acquisition of images [capturing images], and making it possible to ascertain the relative position and the orientation of the aircraft with respect to ground markings, that are therefore independent of all databases or means of global location."  Also, "The acquisition means 101 can be a video camera or a LIDAR (a radar based on infrared techniques) or a radar, or an assembly of each of these elements. Said aircraft's deviation measurement means 102 consist, on the one hand, of means 201 for calculating the coordinates of a first straight line 301 supporting the direction of the center line and, on the other hand, of means 202 for calculating an angular deviation XTK and a lateral deviation XTE between said first straight line 301 and a second straight line 302 supporting the direction of the current trajectory of the aircraft.").  
18.	Regarding Claim 7, Ganguli and Marty remains as applied above in Claim 1, and further, Ganguli teaches the statistical estimator comprises a Kalman filter (Ganguli: [Column 9, Lines 5-7] "The Kalman filters 750 [statistical estimator is Kalman filter] will each propagate the error states and their associated error covariance matrix throughout the taxi of the aircraft from the gate to the runway.").  
20.	Regarding Claim 8, Ganguli teaches a program product comprising a non-transitory processor readable medium on which program instructions are embodied, wherein the program instructions are configured, when executed by at least one programmable processor, to cause the at least one programmable processor to (Ganguli: [Column 16, Lines 49-55] "Therefore other embodiments of the present invention are program instructions resident on non-transient computer readable storage media which when implemented by such means enable them to implement embodiments of the present invention. Computer readable storage media are any form of a physical non-transitory computer memory storage device."): 
Initialize a statistical estimator with an initial state mean vector and an initial state covariance matrix (Ganguli: [Column 4, Lines 55-61] and [Column 9, Lines 5-7] "As illustrated in FIG. 2C, to calibrate inertial navigation system 120 and align the virtual runway centerline 235 with respect to the center of gravity of aircraft 250, a rough visual estimation is performed by having the pilot maneuver the aircraft 250 to a position on runway 230 that the pilot perceives as being the centerline point 231 for an actual runway centerline at the beginning of runway 230 [initialize statistical estimator with initial state mean vector]."  Also, "The Kalman filters 750 [statistical estimator] will each propagate the error states [state mean vectors] and their associated error covariance matrix throughout the taxi of the aircraft from the gate to the runway.");
Receive inertial navigation data (Ganguli: [Column 8, Lines 66-67; Column 9, Lines 1-2] "In one embodiment, Kalman filters 750 receive the raw data generated by the one or more inertial navigation systems 120 [receive inertial navigation data] and runway start point sensor 150 (for centerline estimation).");
Predict, for a future time epoch, a state mean vector and a state covariance matrix for a state vector of the statistical estimator using the inertial navigation data (Ganguli [Column 5, Lines 15-23], [Column 5, Lines 48-52], and [Column 8, Lines 56-60; Column 9 Lines 5-10] "After the entry of the pilot estimated start point of the runway, the aircraft 250 begins to travel down the runway 230. Runway centerline estimator 210 provides a virtual centerline estimate signal output 220 from which, in one embodiment, cockpit display 170 illustrates a visual indication of the virtual runway centerline 235 from the viewpoint of the pilot. Determining the degree to which the aircraft 250 tracks the centerline 235 during a takeoff is described with respect to FIG. 3."  Also, "For example, referring to FIG. 4, in one embodiment centerline tracking estimator 310 estimates a look-ahead point 410. Look-ahead point 410 provides a projection of where aircraft 250 will be at a future point in time if the pilot's present control inputs are maintained."  Also, "In one or more embodiments, INS Output Filter and Fault Detector 770 may be used to filter navigation measurements from an on-board inertial navigation system 120 [using inertial navigation data], using an estimate of the runway start point by the pilot... The Kalman filters 750 will each propagate the error states [state mean vector] and their associated error covariance matrix [state covariance matrix] throughout the taxi of the aircraft from the gate to the runway. These error states can be estimated when the aircraft is stopped by processing a series of zero velocity measurements over several seconds and an optional position measurement [predicting for a future time]... In one embodiment, a main position solution used for guidance is determined from the average position solution of those determined by the Kalman filters 750.");
Determine measurement statistics for (a) an angle between a longitudinal axis of the vehicle and a longitudinal axis of a travel way line, and (b) a shortest distance between a reference point on or in the vehicle and the longitudinal axis of the travel way line (Ganguli: [Column 10, Lines 48-52] and [Column 14, Lines 58-61] "The method proceeds to 820 with estimating a first lateral deviation between a center of gravity of an aircraft and the virtual runway centerline based on a current lateral displacement error and a current heading error, wherein the first lateral deviation is estimated at a takeoff point on the runway."  Also, "Example 8 includes the takeoff ground assist system of any of examples 1-7, wherein the centerline tracking estimator [determine measurement statistics] calculates the look-ahead point based on a combination of a lateral displacement error [distance between reference point on vehicle and longitudinal axis on travel way line] and a heading error [angle between longitudinal axis of vehicle ]." Note that a skilled practitioner would recognize that the heading error in the angle in the difference between the longitudinal axis of the vehicle and the longitudinal axis of the travel way.  Also note the error state includes the look ahead error state 340.);
Determine whether any of the measurement statistics are erroneous (Ganguli: [Column 4, Lines 14-20] and [Column 5, Lines 10-20] "In one embodiment redundant (e.g. FMS 1 and FMS 2) or independent (e.g. FMS and Enhanced Ground Proximity Sensor) runway databases may be input and compared by the runway centerline estimator 210 to reduce the probability of corrupted or faulted runway information impacting the integrity of the virtual centerline estimate 220."  Also, "Performing the runway start point estimation action at P.sub.CLB permits INS Output Filter and Fault Detector 114 [determine whether measure statistics are erroneous] to clear those navigation errors just prior to takeoff, reducing the residual error contributions from the INS 120 during takeoff. After the entry of the pilot estimated start point of the runway, the aircraft 250 begins to travel down the runway 230. Runway centerline estimator 210 provides a virtual centerline estimate signal output 220 from which, in one embodiment, cockpit display 170 illustrates a visual indication of the virtual runway centerline 235 from the viewpoint of the pilot.");
Upon determine that none of the measurement statistics are erroneous, then updating predicted statistics of the state vector using the determined measurement statistics of the angle and the shortest distance, wherein the state vector comprises at least one vehicle kinematic state; and provide at least one vehicle kinematic state to at least one of a flight crew and a vehicle system (As currently claimed, independent Claim 8 recites the limitation "upon determining that none of the measurement statistics are erroneous." The inclusion of the term "upon" followed by a condition (with two or more implicit or explicit) possibilities, creates an embodiment with optional language. Optional language within a claim creates more than one embodiment for substantive examination (e.g., Option A is claimed, Option B is not claimed, but still must exist due to logical extension and mutual exclusivity). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle.  Under BRI, the use of optional language obligates the examiner to interpret both the claimed/defined and unclaimed/undefined options to determine the broadest interpretation of the claim.  In Claim 8, only one of the options is explicitly defined (actions are taken upon “determining that none of the measurement statistics are erroneous”).  As a result, the examiner is obligated to interpret that nothing extraordinary occurs during the undefined option (e.g. measurement statistics are erroneous).  Accordingly, the undefined/implicit limitation is broader than the explicitly claimed optional language because the implicit limitation does not include an additional limiting action.  This will be the interpretation for Claim 8.). 
Ganguli fails to explicitly teach to receive an image.
However, in the same field of endeavor, Marty teaches to receive an image; and determine measurement statistics for (a) an angle between a longitudinal axis of the vehicle and a longitudinal axis of a travel way line, and (b) a shortest distance between a reference point on or in the vehicle and the longitudinal axis of the travel way line (Marty: [0010]-[0014] "For this purpose, the subject of the invention is a device for measuring dynamic parameters [determining measurement statistics] of an aircraft progressing over an airport zone, said aircraft being in the phase of rolling along a traffic lane, said traffic lane comprising ground markings and notably a center line, wherein it comprises: at least one means for acquiring images [receiving an image], means for measuring the deviation of said aircraft with respect to said center line on the basis of said acquired images [shortest distance between reference point on vehicle and longitudinal axis of travel way line], said means for measuring the deviation of said aircraft with respect to ground markings [travel way line] on the basis of said acquired images comprising: means for calculating the coordinates of a first straight line supporting the direction of the center line, means for calculating an angular deviation XTK [angle] between said first straight line [longitudinal axis of travel way line] and a second straight line supporting the direction of the current trajectory [between longitudinal axis of vehicle] of the aircraft and for calculating a lateral deviation XTE between the first and the second straight line.")
Ganguli and Marty are considered to be analogous to the claim invention because they are in the same field of aircraft positioning.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganguli to incorporate the teachings of Marty to receive an image and determine measure statistics because it provides the benefit of determining the position of an aircraft on the taxiway or runway without the use of an Instrument Landing System (ILS) or GPS. The positioning provides an additional benefit of increased pilot awareness to reduce collisions and increase the safety of the passengers and vehicle.
20.	Regarding Claim 9, Ganguli and Marty remains as applied above in Claim 8, and further, Ganguli teaches elements of the state mean vector comprise at least one of: a vehicle position in two or three dimensions, a vehicle heading, a vehicle roll, a vehicle pitch, and a vehicle velocity (Ganguli: [Column 5, Lines 39-47], [Column 5, Lines 59-67; Column 6, Lines 1-9], and [Column 14, Lines 58-61] "In one embodiment, this determination is made based on calculating a look-ahead point from the present lateral displacement error of aircraft 250, heading errors, and a pre-determined look-ahead distance. In one embodiment, centerline tracking estimator 310 further outputs a centerline tracking feedback signal (350) (or, a lateral steering command error signal) that may be used to assist the pilot in tracking the virtual runway centerline 235 as explained below."  Also, "The heading error 330 at the look ahead distance 332 as determined by centerline tracking estimator 310 (shown in FIG. 4 as xLA*.chi.(t)) represents a second error component affecting the tracking of the virtual runway centerline 235 by the center of gravity (CG) of aircraft 250 at time (t) which results from travel of aircraft 250 at a ground track angle .chi.(t) with respect to the virtual runway centerline 235, and velocity (shown as V(t)), and the distance to the look-ahead point (shown as xLA). A total lateral look-ahead error 340 can be calculated from yLAerr(t)=yCG(t)+xLA*sin(.chi.(t)), which for a small value of the angle .chi.(t) can be approximated by yLAerr(t)=yCG(t)+xLA*x(t)."  Also, "Example 8 includes the takeoff ground assist system of any of examples 1-7, wherein the centerline tracking estimator calculates the look-ahead point [state mean vector is position of vehicle] based on a combination of a lateral displacement error and a heading error.").  
21.	Regarding Claim 10, Ganguli and Marty remains as applied above in Claim 8, and further, Marty teaches to further cause the at least one programmable processor to: detect whether a travel way line is in the image; upon determining that a travel way line is in the image, then determine the measurement statistics (Marty: [0065]-[0067], [0068], and [0072]-[0077] "FIG. 1 represents an exemplary embodiment of the device according to the invention. The device according to the invention comprises: at least one means for acquiring images 101, means 102 for measuring the deviation of said aircraft with respect to said center line [travel way line] on the basis of said acquired images [detect travel way line in image]."  Also, "The acquisition means 101 can be a video camera or a LIDAR (a radar based on infrared techniques) or a radar, or an assembly of each of these elements. Said aircraft's deviation measurement means 102 consist, on the one hand, of means 201 for calculating the coordinates of a first straight line 301 supporting the direction of the center line and, on the other hand, of means 202 for calculating an angular deviation XTK and a lateral deviation XTE [determine measurement statistics] between said first straight line 301 and a second straight line 302 supporting the direction of the current trajectory of the aircraft."  Also, "Advantageously, the device according to the invention furthermore comprises means 103 for measuring speed and position of said aircraft on the basis of the acquired images. Said speed and position measuring means 103 comprise: means 203 for measuring the movement of said aircraft, means 204 for estimating the speed of said aircraft, means 205 for recognizing ground marking elements on the basis of the acquired images [determined travel way line is in image], means 206 for correlating the recognized ground marking elements with referenced elements E.sub.r in an airport database 108, means for consolidating the speed and position calculated with speed V.sub.e and position P.sub.e estimated by other measuring equipment 107. This equipment is the measuring equipment cited previously such as the ADIRS or the GPS. A consolidated speed V.sub.c and position P.sub.c are thus obtained.");
And upon determining that a travel way line is not in the image, then predict for another future time epoch the state mean vector and the state covariance matrix (As currently claimed, dependent Claim 10 recites the limitation "upon determining that a travel way line in in the image" and "upon determining that a travel way line is not in the image." The inclusion of the term "upon" followed by a condition (with two or more implicit or explicit) possibilities, creates an embodiment with optional language. Optional language within a claim creates more than one embodiment for substantive examination (e.g., Option A is claimed, Option B is claimed, but both options cannot occur simultaneously - mutual exclusivity). As such, the two mutually exclusive limitations that include the “upon” term becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both claimed options to determine the broadest interpretation of the claim. However, the broadest interpretation cannot include both mutually exclusive embodiments and only the broadest single embodiment is subject to examination.  Marty teaches the broadest limitation in [0065]-[0067], [0068], and [0072]-[0077] to determine the measurement statistics upon determining that a travel way line is in the image. The broader mutually exclusive limitation determines the measurement statistics because predicting another future time epoch for the state mean vector and state covariance matrix is used to then determine the measurement statistics, as claimed in Claim 10.  Therefore, just determining the measurement statistics is a broader limitation.  Additionally, Marty teaches the broadest mutually exclusive limitation because the reference determines the measurement statistics from the image with a taxiway/runway centerline.).  
22.	Regarding Claim 11, Ganguli and Marty remains as applied above in Claim 8, and further, Ganguli teaches to further cause the at least one programmable processor to: receive measurement statistics from other aiding data (Ganguli: [Column 4, Lines 14-20], [Column 4, Lines 64-67], and [Column 5, Lines 10-23] "In one embodiment redundant (e.g. FMS 1 and FMS 2) or independent (e.g. FMS and Enhanced Ground Proximity Sensor) runway databases [aiding data] may be input and compared by the runway centerline estimator 210 to reduce the probability of corrupted or faulted runway information impacting the integrity of the virtual centerline estimate 220."  Also, "The pilot will then activate the runway start point sensor 150 [receiving aiding data] to perform output filtering and fault detection of the INS 120 by INS Output Filter and Fault Detector 114 of FIG. 1."  Also, "Performing the runway start point estimation action at P.sub.CLB permits INS Output Filter and Fault Detector 114 to clear those navigation errors just prior to takeoff, reducing the residual error contributions [receiving measurement statistics to update the predicted statistics] from the INS 120 during takeoff. After the entry of the pilot estimated start point of the runway, the aircraft 250 begins to travel down the runway 230. Runway centerline estimator 210 provides a virtual centerline estimate signal output 220 from which, in one embodiment, cockpit display 170 illustrates a visual indication of the virtual runway centerline 235 from the viewpoint of the pilot. Determining the degree to which the aircraft 250 tracks the centerline 235 during a takeoff is described with respect to FIG. 3."), 
And wherein update the predicted statistics of the state mean vector and the state covariance matrix comprises update the predicted statistics of the state mean vector and the state covariance matrix using the determined measurement statistics of the angle and the shortest distance and the measurement statistics from other aiding data (Ganguli: [Column 5, Lines 48-52] and [Column 8, Lines 56-60; Column 9 Lines 5-10] "For example, referring to FIG. 4, in one embodiment centerline tracking estimator 310 estimates a look-ahead point 410. Look-ahead point 410 provides a projection of where aircraft 250 will be at a future point in time if the pilot's present control inputs are maintained."  Also, "In one or more embodiments, INS Output Filter and Fault Detector 770 may be used to filter navigation measurements from an on-board inertial navigation system 120 [using aiding data], using an estimate of the runway start point by the pilot [using aiding data]... The Kalman filters 750 will each propagate the error states [state mean vector] and their associated error covariance matrix [state covariance matrix] throughout the taxi of the aircraft from the gate to the runway. These error states can be estimated when the aircraft is stopped by processing a series of zero velocity measurements over several seconds and an optional position measurement [predicting for a future time]... In one embodiment, a main position solution used for guidance is determined from the average position solution of those determined by the Kalman filters 750."  Also, "Example 8 includes the takeoff ground assist system of any of examples 1-7, wherein the centerline tracking estimator [determine measurement statistics] calculates the look-ahead point based on a combination of a lateral displacement error [distance between reference point on vehicle and longitudinal axis on travel way line] and a heading error [angle between longitudinal axis of vehicle ].").  
23.	Regarding Claim 12, Ganguli and Marty remains as applied above in Claim 8, and further, Ganguli teaches to further cause the at least one programmable processor to: after updating the predicted statistics, generate state mean vectors and covariance matrices of sub-solutions, wherein each state mean vector and covariance matrix for a sub- solution is generated with a statistical estimator using aiding data from all measurement clusters but one measurement cluster, wherein a measurement cluster comprises a set of one or more measurements from one or more aiding devices; determine whether differences of statistics of state vectors of a full solution and of each sub-solution are each within a statistical bound, wherein the statistical bound is determined using a covariance matrix of the full solution and a covariance matrix of a respective sub-solution, and wherein a full solution is obtained by performing statistical estimation using all measurement clusters (Ganguli: [Column 9, Lines 5-7 and 18-32] and [Column 13, Lines 65-67; Column 14, Lines 1-11] "The Kalman filters 750 will each propagate the error states [generating state mean vectors] and their associated error covariance matrix [generating covariance matrices] throughout the taxi of the aircraft from the gate to the runway... In one embodiment, a main position solution [full solution] used for guidance is determined from the average position solution of those determined by the Kalman filters 750. To assure integrity of the lateral position, in one embodiment, Fault Detection and Lateral Protection Level Estimator 752 compares a lateral component of the main solution to each of N sub-solutions (that is, from each of N Kalman Filters 750) [determine whether differences of statistics of state vectors of full solution and sub solutions are within statistical bound] in which the i.sup.th INS of INSs 120 is excluded [using aiding data from all by one measurement cluster] from the i.sup.th sub-solution. A fault is declared by Estimator 752 in the i.sup.th INS 120 if its sub-solution differs from the main solution by a certain threshold [statistical bound]. This threshold is computed from the expected variance of this solution difference based on the covariance matrices [statistical bound determined using covariance matrices of full and sub solutions] and from the allowable false alert rate. A lateral protection level is also computed that bounds the lateral error to a desired probability."  Also, "Example 3 includes the takeoff ground assist system of any of examples 1-2, wherein the one or more Kalman filters comprises N Kalman filters [statistical estimator], each associated with one of N on-board inertial navigation systems; each of the N Kalman filters is configured to determine a position solution; and the fault detection and lateral protection level estimator is configured to: determine a main position solution from the average position solution from the one or more Kalman filters [full solution obtained from statistical estimation]; compare a lateral component of the main solution to each of N sub-solutions in which the ith on-board inertial navigation system is excluded from the ith sub-solution; and declaring a fault in the ith inertial navigation system if the ith sub-solution differs from the main solution by more than a selected threshold." Note that a skilled practitioner would recognize that for the lateral component of the main solution and sub-solutions to determine a difference threshold based on the covariance matrices, a state mean vector and covariance matrix of the sub solution would have to be generated.).
And upon determining that at least one difference is not within a corresponding statistical bound, then perform at least one of: (a) notifying, at least one of vehicle crew and at least one vehicle system, that there is an error in generated at least one vehicle kinematic state and (b) providing at least one vehicle kinematic state, to at least one of vehicle crew and at least one vehicle system, generated by a statistical estimator excluding aiding data from at least one aiding device whose measurements were determined to be faulty (As currently claimed, dependent Claim 12 recites the limitation "upon determining that at least one difference is not within a corresponding statistical bound." The inclusion of the term "upon" followed by a condition (with two or more implicit or explicit) possibilities, creates an embodiment with optional language. Optional language within a claim creates more than one embodiment for substantive examination (e.g., Option A is claimed, Option B is not claimed, but still must exist due to logical extension and mutual exclusivity). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle.  Under BRI, the use of optional language obligates the examiner to interpret both the claimed/defined and unclaimed/undefined options to determine the broadest interpretation of the claim.  In Claim 12, only one of the options is explicitly defined (actions are taken upon “determining that at least one difference is not within a corresponding statistical bound”).  As a result, the examiner is obligated to interpret that nothing extraordinary occurs during the undefined option (e.g. difference is within a statistical bound).  Accordingly, the undefined/implicit limitation is broader than the explicitly claimed optional language because the implicit limitation does not include an additional limiting action.  This will be the interpretation for Claim 12.).  
24.	Regarding Claim 13, Ganguli and Marty remains as applied above in Claim 8, and further, Ganguli teaches the statistical estimator comprises a Kalman filter (Ganguli: [Column 9, Lines 5-7] "The Kalman filters 750 [statistical estimator is Kalman filter] will each propagate the error states and their associated error covariance matrix throughout the taxi of the aircraft from the gate to the runway.").  
25.	Regarding Claim 14, Ganguli teaches a system configured to be mounted at least one of on a vehicle and in a vehicle, comprising: processing circuitry (Ganguli: [Column 16, Lines 42-49] "Several means are available to implement the systems and methods of the current invention as discussed in this specification. For example, elements of the takeoff assistance processor 110 and takeoff evaluation platform 900 can be realized through discrete electronics, digital computer systems, digital signal processors, microprocessors, programmable controllers and field programmable gate arrays (FPGAs) or application-specific integrated circuits (ASICs)."); 
At least one of an inertial measurement unit and an inertial navigation system communicatively coupled to the processing circuitry (Ganguli: [Column 3, Lines 36-42] "FIG. 1 is a block diagram illustrating a takeoff ground roll assist system 100 for analyzing aircraft centerline tracking of one embodiment of the present invention. System 100 comprises a takeoff assistance processor 110 coupled to an inertial navigation system 120, a real aircraft/aircraft ground dynamics model 130, a runway database 140, and a runway start point sensor 150."); 
Another aiding device communicatively coupled to the processing circuitry (Ganguli: [Column 4, Lines 14-20], [Column 4, Lines 64-67], and [Column 5, Lines 10-23] "In one embodiment redundant (e.g. FMS 1 and FMS 2) or independent (e.g. FMS and Enhanced Ground Proximity Sensor) runway databases [aiding data] may be input and compared by the runway centerline estimator 210 to reduce the probability of corrupted or faulted runway information impacting the integrity of the virtual centerline estimate 220."  Also, "The pilot will then activate the runway start point sensor 150 [receiving aiding data] to perform output filtering and fault detection of the INS 120 by INS Output Filter and Fault Detector 114 of FIG. 1."  Also, "Performing the runway start point estimation action at P.sub.CLB permits INS Output Filter and Fault Detector 114 to clear those navigation errors just prior to takeoff, reducing the residual error contributions [receiving measurement statistics to update the predicted statistics] from the INS 120 during takeoff. After the entry of the pilot estimated start point of the runway, the aircraft 250 begins to travel down the runway 230. Runway centerline estimator 210 provides a virtual centerline estimate signal output 220 from which, in one embodiment, cockpit display 170 illustrates a visual indication of the virtual runway centerline 235 from the viewpoint of the pilot. Determining the degree to which the aircraft 250 tracks the centerline 235 during a takeoff is described with respect to FIG. 3." Note that the runway database and runway start point sensor is coupled to the processor as shown in Figure 1.); 
And wherein the processing circuitry is configured to: initialize a statistical estimator with an initial state mean vector and an initial state covariance matrix (Ganguli: [Column 4, Lines 55-61] and [Column 9, Lines 5-7] "As illustrated in FIG. 2C, to calibrate inertial navigation system 120 and align the virtual runway centerline 235 with respect to the center of gravity of aircraft 250, a rough visual estimation is performed by having the pilot maneuver the aircraft 250 to a position on runway 230 that the pilot perceives as being the centerline point 231 for an actual runway centerline at the beginning of runway 230 [initialize statistical estimator with initial state mean vector]."  Also, "The Kalman filters 750 [statistical estimator] will each propagate the error states [state mean vectors] and their associated error covariance matrix throughout the taxi of the aircraft from the gate to the runway.");  
Receive inertial navigation data (Ganguli: [Column 8, Lines 66-67; Column 9, Lines 1-2] "In one embodiment, Kalman filters 750 receive the raw data generated by the one or more inertial navigation systems 120 [receive inertial navigation data] and runway start point sensor 150 (for centerline estimation).");
Predict, for a future time epoch, a state mean vector and a state covariance matrix for a state vector of the statistical estimator using the inertial navigation data (Ganguli [Column 5, Lines 15-23], [Column 5, Lines 48-52], and [Column 8, Lines 56-60; Column 9 Lines 5-10] "After the entry of the pilot estimated start point of the runway, the aircraft 250 begins to travel down the runway 230. Runway centerline estimator 210 provides a virtual centerline estimate signal output 220 from which, in one embodiment, cockpit display 170 illustrates a visual indication of the virtual runway centerline 235 from the viewpoint of the pilot. Determining the degree to which the aircraft 250 tracks the centerline 235 during a takeoff is described with respect to FIG. 3."  Also, "For example, referring to FIG. 4, in one embodiment centerline tracking estimator 310 estimates a look-ahead point 410. Look-ahead point 410 provides a projection of where aircraft 250 will be at a future point in time if the pilot's present control inputs are maintained."  Also, "In one or more embodiments, INS Output Filter and Fault Detector 770 may be used to filter navigation measurements from an on-board inertial navigation system 120 [using inertial navigation data], using an estimate of the runway start point by the pilot... The Kalman filters 750 will each propagate the error states [state mean vector] and their associated error covariance matrix [state covariance matrix] throughout the taxi of the aircraft from the gate to the runway. These error states can be estimated when the aircraft is stopped by processing a series of zero velocity measurements over several seconds and an optional position measurement [predicting for a future time]... In one embodiment, a main position solution used for guidance is determined from the average position solution of those determined by the Kalman filters 750.");
Determine measurement statistics for (a) an angle between a longitudinal axis of the vehicle and a longitudinal axis of a travel way line, and (b) a shortest distance between a reference point on or in the vehicle and the longitudinal axis of the travel way line (Ganguli: [Column 10, Lines 48-52] and [Column 14, Lines 58-61] "The method proceeds to 820 with estimating a first lateral deviation between a center of gravity of an aircraft and the virtual runway centerline based on a current lateral displacement error and a current heading error, wherein the first lateral deviation is estimated at a takeoff point on the runway."  Also, "Example 8 includes the takeoff ground assist system of any of examples 1-7, wherein the centerline tracking estimator [determine measurement statistics] calculates the look-ahead point based on a combination of a lateral displacement error [distance between reference point on vehicle and longitudinal axis on travel way line] and a heading error [angle between longitudinal axis of vehicle ]." Note that a skilled practitioner would recognize that the heading error in the angle in the difference between the longitudinal axis of the vehicle and the longitudinal axis of the travel way.  Also note the error state includes the look ahead error state 340.); 
Determine whether any of the measurement statistics are erroneous (Ganguli: [Column 4, Lines 14-20] and [Column 5, Lines 10-20] "In one embodiment redundant (e.g. FMS 1 and FMS 2) or independent (e.g. FMS and Enhanced Ground Proximity Sensor) runway databases may be input and compared by the runway centerline estimator 210 to reduce the probability of corrupted or faulted runway information impacting the integrity of the virtual centerline estimate 220."  Also, "Performing the runway start point estimation action at P.sub.CLB permits INS Output Filter and Fault Detector 114 [determine whether measure statistics are erroneous] to clear those navigation errors just prior to takeoff, reducing the residual error contributions from the INS 120 during takeoff. After the entry of the pilot estimated start point of the runway, the aircraft 250 begins to travel down the runway 230. Runway centerline estimator 210 provides a virtual centerline estimate signal output 220 from which, in one embodiment, cockpit display 170 illustrates a visual indication of the virtual runway centerline 235 from the viewpoint of the pilot.");
Upon determine that none of the measurement statistics are erroneous, then updating predicted statistics of the state vector using the determined measurement statistics of the angle and the shortest distance, wherein the state vector comprises at least one vehicle kinematic state; and provide at least one vehicle kinematic state to at least one of a flight crew and a vehicle system (As currently claimed, independent Claim 14 recites the limitation "upon determining that none of the measurement statistics are erroneous." The inclusion of the term "upon" followed by a condition (with two or more implicit or explicit) possibilities, creates an embodiment with optional language. Optional language within a claim creates more than one embodiment for substantive examination (e.g., Option A is claimed, Option B is not claimed, but still must exist due to logical extension and mutual exclusivity). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle.  Under BRI, the use of optional language obligates the examiner to interpret both the claimed/defined and unclaimed/undefined options to determine the broadest interpretation of the claim.  In Claim 14, only one of the options is explicitly defined (actions are taken upon “determining that none of the measurement statistics are erroneous”).  As a result, the examiner is obligated to interpret that nothing extraordinary occurs during the undefined option (e.g. measurement statistics are erroneous).  Accordingly, the undefined/implicit limitation is broader than the explicitly claimed optional language because the implicit limitation does not include an additional limiting action.  This will be the interpretation for Claim 14.). 
	Ganguli fails to explicitly teach an imager configured to capture an image and communicatively coupled to the processing circuitry; and to receive an image.
	However, in the same field of endeavor, Marty teaches an imager configured to capture an image and communicatively coupled to the processing circuitry (Marty: [0009] and [0068] "The invention is aimed at alleviating the locating problems cited above by proposing a device and a method, based on the acquisition of images [capturing images], and making it possible to ascertain the relative position and the orientation of the aircraft with respect to ground markings, that are therefore independent of all databases or means of global location."  Also, "The acquisition means 101 [imager] can be a video camera or a LIDAR (a radar based on infrared techniques) or a radar, or an assembly of each of these elements. Said aircraft's deviation measurement means 102 consist [coupled to processor], on the one hand, of means 201 for calculating the coordinates of a first straight line 301 supporting the direction of the center line and, on the other hand, of means 202 for calculating an angular deviation XTK and a lateral deviation XTE between said first straight line 301 and a second straight line 302 supporting the direction of the current trajectory of the aircraft."); 
And to receive an image; and determine measurement statistics for (a) an angle between a longitudinal axis of the vehicle and a longitudinal axis of a travel way line, and (b) a shortest distance between a reference point on or in the vehicle and the longitudinal axis of the travel way line (Marty: [0010]-[0014] "For this purpose, the subject of the invention is a device for measuring dynamic parameters [determining measurement statistics] of an aircraft progressing over an airport zone, said aircraft being in the phase of rolling along a traffic lane, said traffic lane comprising ground markings and notably a center line, wherein it comprises: at least one means for acquiring images [receiving an image], means for measuring the deviation of said aircraft with respect to said center line on the basis of said acquired images [shortest distance between reference point on vehicle and longitudinal axis of travel way line], said means for measuring the deviation of said aircraft with respect to ground markings [travel way line] on the basis of said acquired images comprising: means for calculating the coordinates of a first straight line supporting the direction of the center line, means for calculating an angular deviation XTK [angle] between said first straight line [longitudinal axis of travel way line] and a second straight line supporting the direction of the current trajectory [between longitudinal axis of vehicle] of the aircraft and for calculating a lateral deviation XTE between the first and the second straight line.").
Ganguli and Marty are considered to be analogous to the claim invention because they are in the same field of aircraft positioning.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganguli to incorporate the teachings of Marty to receive an image and determine measure statistics because it provides the benefit of determining the position of an aircraft on the taxiway or runway without the use of an Instrument Landing System (ILS) or GPS. The positioning provides an additional benefit of increased pilot awareness to reduce collisions and increase the safety of the passengers and vehicle.
26.	Regarding Claim 15, Ganguli and Marty remains as applied above in Claim 14, and further, Ganguli teaches at least one other aiding device coupled to the processor circuitry; wherein the processor circuitry is further configured to receive measurement statistics from other aiding data  (Ganguli: [Column 4, Lines 14-20], [Column 4, Lines 64-67], and [Column 5, Lines 10-23] "In one embodiment redundant (e.g. FMS 1 and FMS 2) or independent (e.g. FMS and Enhanced Ground Proximity Sensor) runway databases [aiding data] may be input and compared by the runway centerline estimator 210 to reduce the probability of corrupted or faulted runway information impacting the integrity of the virtual centerline estimate 220."  Also, "The pilot will then activate the runway start point sensor 150 [receiving aiding data] to perform output filtering and fault detection of the INS 120 by INS Output Filter and Fault Detector 114 of FIG. 1."  Also, "Performing the runway start point estimation action at P.sub.CLB permits INS Output Filter and Fault Detector 114 to clear those navigation errors just prior to takeoff, reducing the residual error contributions [receiving measurement statistics to update the predicted statistics] from the INS 120 during takeoff. After the entry of the pilot estimated start point of the runway, the aircraft 250 begins to travel down the runway 230. Runway centerline estimator 210 provides a virtual centerline estimate signal output 220 from which, in one embodiment, cockpit display 170 illustrates a visual indication of the virtual runway centerline 235 from the viewpoint of the pilot. Determining the degree to which the aircraft 250 tracks the centerline 235 during a takeoff is described with respect to FIG. 3."), 
And wherein update the predicted statistics of the state mean vector and the state covariance matrix comprises update the predicted statistics of the state mean vector and the state covariance matrix using the determined measurement statistics of the angle and the shortest distance and the measurement statistics from other aiding data (Ganguli: [Column 5, Lines 48-52] and [Column 8, Lines 56-60; Column 9 Lines 5-10] "For example, referring to FIG. 4, in one embodiment centerline tracking estimator 310 estimates a look-ahead point 410. Look-ahead point 410 provides a projection of where aircraft 250 will be at a future point in time if the pilot's present control inputs are maintained."  Also, "In one or more embodiments, INS Output Filter and Fault Detector 770 may be used to filter navigation measurements from an on-board inertial navigation system 120 [using aiding data], using an estimate of the runway start point by the pilot [using aiding data]... The Kalman filters 750 will each propagate the error states [state mean vector] and their associated error covariance matrix [state covariance matrix] throughout the taxi of the aircraft from the gate to the runway. These error states can be estimated when the aircraft is stopped by processing a series of zero velocity measurements over several seconds and an optional position measurement [predicting for a future time]... In one embodiment, a main position solution used for guidance is determined from the average position solution of those determined by the Kalman filters 750."  Also, "Example 8 includes the takeoff ground assist system of any of examples 1-7, wherein the centerline tracking estimator [determine measurement statistics] calculates the look-ahead point based on a combination of a lateral displacement error [distance between reference point on vehicle and longitudinal axis on travel way line] and a heading error [angle between longitudinal axis of vehicle ].").  
27.	Regarding Claim 16, Ganguli and Marty remains as applied above in Claim 14, and further, Ganguli teaches elements of the state mean vector comprise at least one of: a vehicle position in two or three dimensions, a vehicle heading, a vehicle roll, a vehicle pitch, and a vehicle velocity (Ganguli: [Column 5, Lines 39-47], [Column 5, Lines 59-67; Column 6, Lines 1-9], and [Column 14, Lines 58-61] "In one embodiment, this determination is made based on calculating a look-ahead point from the present lateral displacement error of aircraft 250, heading errors, and a pre-determined look-ahead distance. In one embodiment, centerline tracking estimator 310 further outputs a centerline tracking feedback signal (350) (or, a lateral steering command error signal) that may be used to assist the pilot in tracking the virtual runway centerline 235 as explained below."  Also, "The heading error 330 at the look ahead distance 332 as determined by centerline tracking estimator 310 (shown in FIG. 4 as xLA*.chi.(t)) represents a second error component affecting the tracking of the virtual runway centerline 235 by the center of gravity (CG) of aircraft 250 at time (t) which results from travel of aircraft 250 at a ground track angle .chi.(t) with respect to the virtual runway centerline 235, and velocity (shown as V(t)), and the distance to the look-ahead point (shown as xLA). A total lateral look-ahead error 340 can be calculated from yLAerr(t)=yCG(t)+xLA*sin(.chi.(t)), which for a small value of the angle .chi.(t) can be approximated by yLAerr(t)=yCG(t)+xLA*x(t)."  Also, "Example 8 includes the takeoff ground assist system of any of examples 1-7, wherein the centerline tracking estimator calculates the look-ahead point [state mean vector is position of vehicle] based on a combination of a lateral displacement error and a heading error.").  
28.	Regarding Claim 18, Ganguli and Marty remains as applied above in Claim 14, and further, Marty teaches the processing circuitry is further configured to: detect whether a travel way line is in the image; upon determining that a travel way line is in the image, then determine the measurement statistics (Marty: [0065]-[0067], [0068], and [0072]-[0077] "FIG. 1 represents an exemplary embodiment of the device according to the invention. The device according to the invention comprises: at least one means for acquiring images 101, means 102 for measuring the deviation of said aircraft with respect to said center line [travel way line] on the basis of said acquired images [detect travel way line in image]."  Also, "The acquisition means 101 can be a video camera or a LIDAR (a radar based on infrared techniques) or a radar, or an assembly of each of these elements. Said aircraft's deviation measurement means 102 consist, on the one hand, of means 201 for calculating the coordinates of a first straight line 301 supporting the direction of the center line and, on the other hand, of means 202 for calculating an angular deviation XTK and a lateral deviation XTE [determine measurement statistics] between said first straight line 301 and a second straight line 302 supporting the direction of the current trajectory of the aircraft."  Also, "Advantageously, the device according to the invention furthermore comprises means 103 for measuring speed and position of said aircraft on the basis of the acquired images. Said speed and position measuring means 103 comprise: means 203 for measuring the movement of said aircraft, means 204 for estimating the speed of said aircraft, means 205 for recognizing ground marking elements on the basis of the acquired images [determined travel way line is in image], means 206 for correlating the recognized ground marking elements with referenced elements E.sub.r in an airport database 108, means for consolidating the speed and position calculated with speed V.sub.e and position P.sub.e estimated by other measuring equipment 107. This equipment is the measuring equipment cited previously such as the ADIRS or the GPS. A consolidated speed V.sub.c and position P.sub.c are thus obtained.");
And upon determining that a travel way line is not in the image, then predict for another future time epoch the state mean vector and the state covariance matrix (As currently claimed, dependent Claim 18 recites the limitation "upon determining that a travel way line in in the image" and "upon determining that a travel way line is not in the image." The inclusion of the term "upon" followed by a condition (with two or more implicit or explicit) possibilities, creates an embodiment with optional language. Optional language within a claim creates more than one embodiment for substantive examination (e.g., Option A is claimed, Option B is claimed, but both options cannot occur simultaneously - mutual exclusivity). As such, the two mutually exclusive limitations that include the “upon” term becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both claimed options to determine the broadest interpretation of the claim. However, the broadest interpretation cannot include both mutually exclusive embodiments and only the broadest single embodiment is subject to examination.  Marty teaches the broadest limitation in [0065]-[0067], [0068], and [0072]-[0077] to determine the measurement statistics upon determining that a travel way line is in the image. The broader mutually exclusive limitation determines the measurement statistics because predicting another future time epoch for the state mean vector and state covariance matrix is used to then determine the measurement statistics, as claimed in Claim 18.  Therefore, just determining the measurement statistics is a broader limitation.  Additionally, Marty teaches the broadest mutually exclusive limitation because the reference determines the measurement statistics from the image with a taxiway/runway centerline.).  
29.	Regarding Claim 19, Ganguli and Marty remains as applied above in Claim 14, and further, Ganguli teaches the processing circuitry is further configured to: after updating the predicted statistics, generate state mean vectors and covariance matrices of sub-solutions, wherein each state mean vector and covariance matrix for a sub- solution is generated with a statistical estimator using aiding data from all measurement clusters but one measurement cluster, wherein a measurement cluster comprises a set of one or more measurements from one or more aiding devices; determine whether differences of statistics of state vectors of a full solution and of each sub-solution are each within a statistical bound, wherein the statistical bound is determined using a covariance matrix of the full solution and a covariance matrix of a respective sub-solution, and wherein a full solution is obtained by performing statistical estimation using all measurement clusters (Ganguli: [Column 9, Lines 5-7 and 18-32] and [Column 13, Lines 65-67; Column 14, Lines 1-11] "The Kalman filters 750 will each propagate the error states [generating state mean vectors] and their associated error covariance matrix [generating covariance matrices] throughout the taxi of the aircraft from the gate to the runway... In one embodiment, a main position solution [full solution] used for guidance is determined from the average position solution of those determined by the Kalman filters 750. To assure integrity of the lateral position, in one embodiment, Fault Detection and Lateral Protection Level Estimator 752 compares a lateral component of the main solution to each of N sub-solutions (that is, from each of N Kalman Filters 750) [determine whether differences of statistics of state vectors of full solution and sub solutions are within statistical bound] in which the i.sup.th INS of INSs 120 is excluded [using aiding data from all by one measurement cluster] from the i.sup.th sub-solution. A fault is declared by Estimator 752 in the i.sup.th INS 120 if its sub-solution differs from the main solution by a certain threshold [statistical bound]. This threshold is computed from the expected variance of this solution difference based on the covariance matrices [statistical bound determined using covariance matrices of full and sub solutions] and from the allowable false alert rate. A lateral protection level is also computed that bounds the lateral error to a desired probability."  Also, "Example 3 includes the takeoff ground assist system of any of examples 1-2, wherein the one or more Kalman filters comprises N Kalman filters [statistical estimator], each associated with one of N on-board inertial navigation systems; each of the N Kalman filters is configured to determine a position solution; and the fault detection and lateral protection level estimator is configured to: determine a main position solution from the average position solution from the one or more Kalman filters [full solution obtained from statistical estimation]; compare a lateral component of the main solution to each of N sub-solutions in which the ith on-board inertial navigation system is excluded from the ith sub-solution; and declaring a fault in the ith inertial navigation system if the ith sub-solution differs from the main solution by more than a selected threshold." Note that a skilled practitioner would recognize that for the lateral component of the main solution and sub-solutions to determine a difference threshold based on the covariance matrices, a state mean vector and covariance matrix of the sub solution would have to be generated.).
And upon determining that at least one difference is not within a corresponding statistical bound, then perform at least one of. (a) notifying, at least one of vehicle crew and at least one vehicle system, that there is an error in generated at least one vehicle kinematic state and (b) providing at least one vehicle kinematic state, to at least one of vehicle crew and at least one vehicle system, generated by a statistical estimator excluding aiding data from at least one aiding device whose measurements were determined to be faulty (As currently claimed, dependent Claim 19 recites the limitation "upon determining that at least one difference is not within a corresponding statistical bound." The inclusion of the term "upon" followed by a condition (with two or more implicit or explicit) possibilities, creates an embodiment with optional language. Optional language within a claim creates more than one embodiment for substantive examination (e.g., Option A is claimed, Option B is not claimed, but still must exist due to logical extension and mutual exclusivity). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle.  Under BRI, the use of optional language obligates the examiner to interpret both the claimed/defined and unclaimed/undefined options to determine the broadest interpretation of the claim.  In Claim 19, only one of the options is explicitly defined (actions are taken upon “determining that at least one difference is not within a corresponding statistical bound”).  As a result, the examiner is obligated to interpret that nothing extraordinary occurs during the undefined option (e.g. difference is within a statistical bound).  Accordingly, the undefined/implicit limitation is broader than the explicitly claimed optional language because the implicit limitation does not include an additional limiting action.  This will be the interpretation for Claim 19.).  
30.	Regarding Claim 20, Ganguli and Marty remains as applied above in Claim 14, and further, Ganguli teaches the statistical estimator comprises a Kalman filter (Ganguli: [Column 9, Lines 5-7] "The Kalman filters 750 [statistical estimator is Kalman filter] will each propagate the error states and their associated error covariance matrix throughout the taxi of the aircraft from the gate to the runway.").  
31.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ganguli (US 8560149 B1) in view of Marty (US 20080177427 A1), and in further view of Staudinger (US 20200202733 A1).
32.	Regarding Claim 17, Ganguli and Marty remains as applied above in Claim 14.
	Ganguli and Marty fails to explicitly teach autopilot circuitry communicatively coupled to the processing circuitry; and wherein the autopilot circuitry is configured to receive at least one state mean vector from the processing circuitry and to use the received at least one state mean vector to change at least one kinematic state of the vehicle.  However, Marty does explain that autopilot is possible when calculation the deviation between aircraft and the centerline (Marty: [0009] "The use of the device according to the invention affords high accuracy in location and makes it possible to envisage automatic guidance of the aircraft on traffic lanes. The method according to the invention calculates deviations between the aircraft and the center line of the taxiway that it is following. These deviations allow the pilot to guide the aircraft on the ground, including in difficult meteorological conditions. The invention makes it possible to provide the input data necessary to a ground guidance system by relying on a measurement carried out on the real world and which is independent of any system of navigation, location or bases of position charts of airport elements.")
	Additionally, in the same field of endeavor, Staudinger teaches autopilot circuitry communicatively coupled to the processing circuitry; and wherein the autopilot circuitry is configured to receive at least one state mean vector from the processing circuitry and to use the received at least one state mean vector to change at least one kinematic state of the vehicle (Staudinger: [0046] "At block 516, in some embodiments, the aircraft guidance or control system 200 further determines an adjustment to a heading 306 of the aircraft 10 to reduce the cross-track error 304 by directing the aircraft 10 toward the centerline 22 of the taxiway 20 [receive state mean vector]. In such embodiments, the aircraft guidance or control system 200 further adjusts a rudder control [change kinematic state of vehicle] of the aircraft 10 to implement the adjustment to the heading 306 of the aircraft 10.  Thus, the aircraft guidance or control system 200 may use the estimate of cross-track error 304 of the aircraft 10 to improve automated control of the aircraft 10 while taxiing along the ground. Such improvement in control facilitates improved autonomous control of the aircraft 10, particularly for aircraft 10 having autonomous operation functionality [autopilot circuitry coupled to processor].").  
Ganguli, Marty, and Staudinger are considered to be analogous to the claim invention because they are in the same field of aircraft positioning.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganguli and Marty to incorporate the teachings of Staudinger to include autopilot circuitry to receive at least one state mean vector to change the kinematic state of the vehicle because it provides the benefit of determining the position of an aircraft on the taxiway or runway without the use of a GPS and controlling the aircraft position without the need for pilot input. 

Prior Art
33.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Otto (US 20200216076 A1)
Roumeliotis (US 20180023953 A1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663